Lundberg Stratton, J.,
concurring in part and dissenting in part. I would have dismissed this case as having been improvidently allowed, as I believe that it concerns only factual disputes and clarifies no new legal issue.
Since the majority chooses to consider the merits, I agree with the majority on the issue of bundling, but dissent from the majority on the issue of late notice. Even the majority concedes that one week is too close for comfort.
In this case, the performance-appraisal issue was not bargained for or negotiated by the parties in their meetings. It had not been brought up prior to the impasse on December 15, 1997. It was not included in the union’s final offer of January 28, 1998.
The performance-appraisal issue was first presented to the city by letter on February 12, 1998, well after the impasse. The' city had precious little time even to discuss this major issue before the deadline for prehearing statements on February 18, 1998. I believe that the city was within its rights to ignore this last-minute inclusion and that the arbitrator had the right to consider this issue not part of the final proposal, a factual finding that both the trial court and court of appeals affirmed.
By this opinion, we are indeed permitting “arbitration by ambush.” We are allowing an issue never negotiated or discussed until the eleventh hour to be now considered. Worse yet, we are requiring the arbitrator to automatically adopt the union’s proposal. This decision can have far-reaching consequences on the process of negotiating for both sides, who can now interject last-minute proposals into what was an orderly and timely process.
At the very least, since we are making findings of fact affecting arbitrability, and- are now allowing very late submissions on unnegotiated issues, we should order the parties to submit this matter to arbitration to allow the city an opportunity to respond and to allow consideration of the two proposals on their merits.
For these reasons, I respectfully dissent from the majority’s decision to reverse this portion of the judgment.
Moyer, C.J., concurs in the foregoing opinion.